I have given careful study to the original briefs and to the petition for rehearing and response thereto in the above cause. While I have heretofore been of the opinion that the deed involved herein conveyed only a limited right, I am convinced that the rights conveyed thereby were not intended to be limited by the recitals contained in said deed. By statute it is provided that "every estate in land which shall be granted, conveyed or demised by deed or will shall be deemed an estate in fee-simple and of inheritance unless limited by express words." (Section 9698, O. S. 1931.)
The language, as disclosed by the majority opinion, contained in said deed does not purport to limit or qualify the estate granted by apt words. I therefore concur in the majority opinion.